DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“first heat exchange unit” in claim 11, as the place holder, coupled with the functional language “that cools a source gas” will be interpreted as a heat exchanger in accordance with pg. 17.

“second heat exchange unit” in claim 11, interpreted as a unit for heat exchange, the place holder being a unit coupled with the interpreted function of “for heat exchange”, and will be interpreted as a vaporizer or a pressure adjustment valve as disclosed on pgs. 2-3.

 “a liquefied gas storage unit” in claim 11 is not explicitly disclosed to have particular structure in Applicant’s disclosure.  Applicant’s disclosure recites 41 as 

“a source gas flow rate measurement unit” in claim 12, interpreted as a unit for gas flow rate measurement, the place holder being a unit coupled with functional language interpretation “for gas flow rate measurements”, in which Applicant’s disclosure does not disclose the structure for interpretation however will reasonably be interpreted as a flow rate sensor.

“a product gas measurement unit” in claim 12, as the place holder, coupled with the functional language “measures a value concerning product gas”, which will be interpreted as a flow rate measurement unit, a pressure measurement unit or a concentration measurement unit as disclosed on pg. 3 of Applicant’s disclosure.  Reasonably, the flow rate unit will be interpreted as a flow rate sensor, the pressure measurement unit as a pressure sensor, and the concentration measurement unit as a concentration sensor.

“a control unit” in claim 13, as the place holder, coupled witch the respective functional language “that controls an amount of cold that is provided to the first heat exchanger”, which will be interpreted as a processor and a memory, and a software program stored in a memory, or may be realized by a dedicated circuit, firmware and the like, as disclosed on pg. 16 of Applicant’s disclosure.

“extraction control unit” in claim 20, as the place holder, coupled with the functional language “that controls the gate valve to feed the liquefied gas to the branch line”, which will be interpreted as a processor and a memory, and a software program stored in a memory, or may be realized by a dedicated circuit, firmware and the like, as disclosed on pg. 16 of Applicant’s disclosure.

“third heat exchange unit” in claim 20, interpreted as a third unit for heat exchange, the place holder being a third unit coupled with the interpreted function of “for heat exchange”, which will be interpreted as “a carburetor or a pressure adjustment valve” as recited on pg. 9 of Applicant’s disclosure.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 12-20 are rejected for at least being dependent on claim 11.

Claim 11 recites the limitation “a product gas extraction line configured to increase a temperature” which is indefinite for being unclear what temperature is being increased thereby making the metes and bounds of the claim unclear.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “a product gas extraction line configured to increase a temperature of the liquefied gas” for purposes of examination.

Claim 13 recites the limitation “a first heat exchanger” in the second to last line which is indefinite for being unclear if Applicant is meaning to antedate a new heat exchanger or if it is the same as the first heat exchange unit of claim 11 from which claim 13 depends. Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “the first heat exchange unit” for purposes of examination.

Claim 13 recites the limitation “waste gas that is extracted from a column upper portion of a rectification column, preferably at a most upstream side” which is indefinite for being unclear which of the claimed one, two or more rectification columns claimed in claim 11, from which claim 13 depends, Applicant is referring to.  Furthermore, using the term “preferably” is indefinite for being unclear if Applicant is positively recited a most upstream side thereby making the metes and bounds of the claim unclear.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “waste gas that is extracted from a column upper portion of one of the one or two or more rectification columns.

Claim 20 recites the limitations “a gate valve” and “a third heat exchange unit” which as interpreted under 112(f) above is a carburetor or pressure adjustment valve (See pg. 9), however Applicant’s disclosure teaches only one valve in the branch line L71 thereby making the Claim indefinite for being unclear what the metes and bounds of the claim is.  What is disclosed, is gate valve 53 and heat exchanger 55.  Based on the Applicant’s claimed invention as best understood by the Examiner, the limitation “a third heat exchange unit” will be interpreted as “a third heat exchanger”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (JP H0961052 A), hereinafter referred to as Hashimoto’052, in view of Hashimoto et al. (JP2004197981 A), hereinafter referred to as Hashimoto’981.

Regarding claim 11, Hashimoto’052 teaches a gas production system (Fig. 1) including a first heat exchange unit (Fig. 1, within X is a heat exchanger 41 shown in Fig. 4) that cools a source gas (Air; see Fig. 4) that is taken in from external the gas production system (known for air to be obtained by a system), and a rectification unit (420) having one rectification column (420 is a rectifying column) for obtaining liquefied gas (liquid oxygen “Or”) by rectifying the source gas after liquefaction obtained after cooling in the first heat exchange unit (Air is shown as liquefied with reference “Al”), the gas production system comprising:
a single pressure device (Fig. 1, comprising 44 and 45) having a single pressurized container (44) to which liquefied gas (liquid oxygen “Or”) extracted from the rectification unit is supplied, a pressure line (45) configured to extract and vaporize a part of the liquefied gas in the pressurized container and return the part of the liquefied gas to the pressurized container (by way of line L17), and a second heat exchange unit (45) that is disposed in the pressure line;
a liquefied gas storage unit (420C) configured to store liquefied gas (“Or” within 420C) which is led out from the pressurized container of the pressure device.


    PNG
    media_image1.png
    582
    578
    media_image1.png
    Greyscale

Figure 1:  Fig. 1 of Hashimoto'052.

Hashimoto’052 does not teach a product gas extraction line configured to increase a temperature of the liquefied gas by causing (the) liquefied gas to pass through the first heat exchange unit from the liquefied gas storage unit to perform heat exchange with the source gas and supply the liquefied gas as product gas.

Hashimoto’981 teaches a gas production system (Fig. 4) including a pressure device (comprising 12 and 17) having a pressurized container (12) and second heat exchange unit (17) as well as a first heat exchange unit (3), wherein a product gas extraction line (comprising 99 and 100) configured to increase a temperature of liquefied gas (liquid 


    PNG
    media_image2.png
    481
    727
    media_image2.png
    Greyscale

Figure 2: Hashimoto'981

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Hashimoto’052 such that at least a portion of the liquefied gas within the storage container is extracted and configured to exchange heat with the source gas within the first heat exchange unit in 

Regarding claim 16, Hashimoto’052, as modified, teaches the gas production system according to claim 11, further comprising an introduction line that introduces liquid oxygen (“Or” leaving 420C by way of L12) in the column upper portion (at 420b) of the rectification column.

Regarding claim 17, Hashimoto’052, as modified, teaches the gas production system according to claim 11, further comprising a liquefied source gas buffer (“AL(Or)”) that stores the liquefied source gas, at a subsequent stage (stage after HX 41, within the column) of the first heat exchange unit.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto’052, in view of Hashimoto’981 as applied to claim 11, in further view of Espie (US 6,006,546), hereinafter referred to as Espie.

Regarding claim 12, Hashimoto’052, as modified, teaches the gas production system according to claim 11, further comprising:
a source gas supply line (Fig. 4, L3 upstream ) that supplies the source gas to the rectification unit via the first heat exchange unit.


a first control valve that is installed upstream of the source gas supply line, and controls a supply amount of the source gas based on a flow rate measured by the source gas flow rate measurement unit;
a product gas measurement unit that is installed at a downstream side of the first heat exchange unit, of the product gas extraction line and measures a value concerning product gas; and
a second control valve that is installed in the product gas extraction line, and controls an extraction amount of the product gas based on a result measured by the product gas measurement unit.

a source gas supply line (Fig. 4, L3 upstream ) that supplies the source gas to the rectification unit via the first heat exchange unit.

Espie teaches a gas production system (Fig. 2) comprising a source gas flow rate measurement unit (5) of a source gas supply line (line downstream of 3, upstream of 7);
a first control valve (3) that is installed upstream of the source gas supply line, and controls a supply amount of the source gas (air) based on a flow rate (flowrate measure by 5) measured by the source gas flow rate measurement unit;
a product gas measurement unit (flow rate measurement unit 211) that measures a value (flow rate value) concerning product gas; and


It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Hashimoto’052, as modified, to have modified both the source gas line upstream of the first heat exchange unit as well as the product gas line to include a valve and a flow rate measurement units which control the opening degree of the valves in order to provide the predictable result of increasing the efficiency of the gas production system  by controlling the flow rates of the source and product flows dependent on each other.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto’052 and Hashimoto’981 as applied to claim 11, in further view of Parsnick et al. (US 2016/0161180), hereinafter referred to as Parsnick and Hoang et al. (US 2016/0312904), hereinafter referred to as Hoang.

Regarding claim 20, Hashimoto’052, as modified, teaches the gas production system according to claim 11, however does not teach:
a branch line that is branched at a previous stage of the first heat exchange unit of the product gas extraction line;

an extraction control unit that controls the gate valve to feed the liquefied gas to the branch line and/or the product gas extraction line; and
a third heat exchange unit (interpreted as a heat exchanger) that is disposed in the branch line. 

Parsnick teaches gas production system (Fig. 1) that includes a pressurized container (22) with an extraction line (180) and a branch line (44) that has a valve (50) installed in the branch line as well as a heat exchanger (36) disposed on the branch line.

Hoang teaches a gate valve (Fig. 2) which is controlled by an extraction control unit (120) which comprises a processor, memory and software (instructions) as disclosed in paragraph 0024.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the pressurized container of Hashimoto’052, as modified, to include a branch line including a valve and heat exchanger as taught by Parsnick in order to provide the predictable result of optionally directing the product gas which is in liquid form out as product in gas form without being used to cool the source gas in the first heat exchange unit if cooling is not required.
	Furthermore it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the valve in .

Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Claims 14, 15, 18 and 19 would be allowable for being dependent on claim 13.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record either alone or in combination does not teach the gas production system according to claim 13, “wherein a recycle source gas compressor that compresses waste gas that is extracted from a column upper portion of a rectification column, preferably at a most upstream side, of the rectification columns; an expansion turbine including an oil brake that expands waste gas extracted from the column upper portion of the rectification column at the most upstream side or waste gas extracted from a position different from an extraction position of the waste gas; and a control unit that controls an amount of cold that is provided to a first heat exchanger, in accordance with variation of the product gas extraction amount.”




    PNG
    media_image3.png
    460
    747
    media_image3.png
    Greyscale

Figure 3:  Fig. 2 of Thorogood

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFE whose telephone number is (571)272-9674.  The examiner can normally be reached on M-F: 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763      

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763